FILED
                             NOT FOR PUBLICATION                            JAN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANNA M. BUENROSTRO,                              No. 08-56620

               Plaintiff - Appellant,            D.C. No. 2:06-cv-06814-SJO-SH

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Anna M. Buenrostro appeals pro se from the district court’s summary

judgment in favor of her employer in her action alleging discrimination and

harassment in violation of Title VII. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s grant of summary judgment, Vasquez v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cnty. of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2003), and for abuse of

discretion its denial of a request to reopen discovery, Panatronic USA v. AT&T

Corp., 287 F.3d 840, 846 (9th Cir. 2002). We affirm.

      The district court properly granted summary judgment on the discrimination

claim because Buenrostro failed to show that she was treated less favorably than

similarly-situated employees outside her protected class or that her employer’s

proffered nondiscriminatory reasons for its actions, such as denying her a

promotion, were pretextual. See Leong v. Potter, 347 F.3d 1117, 1124 (9th Cir.

2003). Similarly, the district court properly granted summary judgment on the

harassment claim because Buenrostro failed to show that she was subjected to

conduct severe or pervasive enough to create a hostile work environment. See

Vasquez, 349 F.3d at 642-44.

      The district court did not abuse its discretion in denying Buenrostro’s second

request for additional discovery under Federal Rule of Civil Procedure 56(f)

because she failed to show that she diligently pursued her previous discovery

opportunities and how allowing additional discovery would have precluded

summary judgment. See Panatronic USA, 287 F.3d at 846.




                                         2                                      08-56620
      We do not consider Buenrostro’s contentions raised for the first time on

appeal. See Travelers Prop. Cas. Co. of Am. v. ConocoPhillips Co., 546 F.3d

1142, 1146 (9th Cir. 2008).

      Buenrostro’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         3                                   08-56620